Citation Nr: 0419765	
Decision Date: 07/22/04    Archive Date: 08/04/04

DOCKET NO.  99-19 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
zero percent for residuals of a corneal abrasion to the left 
eye.

2.  Entitlement to service connection for diabetes mellitus, 
including based on exposure to herbicides.

3.  Entitlement to service connection for amputation of the 
right fifth metatarsal as secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from July 1967 to April 1971, 
including service in the waters off of Vietnam, and some 
reserve duty.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 1998 rating decision that 
granted the veteran's claim of entitlement to service 
connection for residuals of a corneal abrasion to the left 
eye, evaluating it as zero percent disabling (non-
compensable), effective July 7, 1997 (the date of the 
veteran's original service connection claim), and denied the 
veteran's claims of entitlement to service connection for 
diabetes mellitus and for amputation of the right fifth 
metatarsal as secondary to diabetes mellitus (which the RO 
characterized as secondary to gangrene); and on appeal of an 
August 2002 rating decision that denied the veteran's claims 
of entitlement to service connection for diabetes mellitus, 
including based on exposure to herbicides, and for an 
amputation of the right fifth metatarsal secondary to 
diabetes mellitus (which the RO characterized as secondary to 
gangrene) under the VCAA.  

With respect to the zero percent evaluation assigned to his 
service-connected residuals of a corneal abrasion to the left 
eye, the veteran disagreed with the September 1998 rating 
decision in January 1999.  In a statement of the case issued 
to the veteran and his service representative in July 1999, 
the RO concluded that no change was warranted in the 
evaluation assigned to the veteran's service-connected 
residuals of a corneal abrasion to the left eye.  The veteran 
perfected a timely appeal on this issue when he filed a 
substantive appeal (VA Form 9) in August 1999.  

With respect to the issues of entitlement to service 
connection for diabetes mellitus, including based on exposure 
to herbicides, and to amputation of the right fifth 
metatarsal as secondary to diabetes mellitus, the veteran 
disagreed with the August 2002 rating decision later that 
same month.  In a statement of the case issued to the veteran 
and his service representative in February 2003, the RO 
concluded that no change was warranted in the denial of the 
veteran's service connection claims.  The veteran perfected a 
timely appeal on these issues when he filed a substantive 
appeal (VA Form 9) in March 2003.

It is noted that, by rating decision issued in August 2003, 
the RO denied the veteran's claim of entitlement to service 
connection for diabetes mellitus on a direct service 
incurrence basis.  

Because the veteran has disagreed with the initial disability 
rating of zero percent assigned to his service-connected 
residuals of a corneal abrasion to the left eye, the Board 
has characterized the issue as involving the propriety of the 
initial evaluation assigned following the grant of service 
connection.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999); AB v. Brown, 6 Vet. App. 35, 38 (1993).

Finally, the Board notes that in February 2002 
correspondence, the veteran's representative also requested 
service connection for diabetic retinopathy and a kidney 
condition.  As there is no RO decision on these issues, these 
matters are referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO and the duty to notify has been satisfied.

2.  Objective medical evidence reveals no residuals of a 
corneal abrasion to the left eye.

3.  The evidence does not support a finding that the veteran 
was exposed to herbicides during service.

4.  There is no competent medical opinion linking the 
veteran's currently diagnosed diabetes mellitus to service or 
any incident of service, including service on a ship that was 
in the official waters of Vietnam.

5.  There is no competent medical opinion that the veteran's 
amputation of the right fifth metatarsal is proximately due 
to or the result of service.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess 
of zero percent for residuals of a corneal abrasion to the 
left eye have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.7, 4.31, 4.84a, Diagnostic Code 
6009.

2.  The criteria for establishing entitlement to service 
connection for diabetes mellitus have not been met, including 
based on exposure to herbicides.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309, 3.313 (2003).

3.  The criteria for establishing entitlement to service 
connection for amputation of the right fifth metatarsal, 
including as secondary to diabetes mellitus have not been 
met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.310 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veteran's Claims Assistance Act

The Board observes that the Veterans Claims Assistance Act of 
2000 (hereinafter "the VCAA") and its implementing 
regulations essentially eliminated the requirement that a 
claimant submit evidence of a well-grounded claim.  These 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d)) (2003).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).

In Pelegrini v. Principi, No. 01-944 (U.S. Vet. App June 24, 
2004), the United States Court of Appeals for Veterans Claims 
(Court) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decision with respect to the veteran's claim 
regarding the corneal abrasion of the left eye, was made 
prior to November 9, 2000, the date the VCAA was enacted; 
therefore, the AOJ could not have complied with the timing 
requirement, as the statute had not yet been enacted.  In 
Pelegrini the Court noted that, where the initial unfavorable 
decision was rendered prior to the enactment of the VCAA, the 
AOJ did not err in failing to comply with the timing 
requirements of the notice.  However, the Court did note that 
in such cases, the veteran would still be entitled to "VCAA 
content-complying notice" and proper subsequent VA process.  
Pelegrini, slip. op. at 10-11.

The issue pertaining to the evaluation assigned to the 
veteran's residuals of a corneal abrasion to the left eye 
arose in the January 1999 notice of disagreement.  In 
December 2003, VA's General Counsel issued an opinion 
regarding the applicability of the VCAA to an issue initiated 
in a notice of disagreement.  See VAOPGCPREC 8-03.  In that 
opinion the General Counsel held that, although VA must 
notify a claimant of the evidence needed to substantiate a 
claim on receipt of a complete or substantially complete 
application, VA is not obligated to inform the claimant of 
the evidence needed to support an issue that is initially 
raised in a notice of disagreement if VA has already given 
the section 5103(a) notice regarding the original claim.  
VA's Office of General Counsel indicated that when VA 
receives a Notice of Disagreement that raises a new issue, 
section 7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but section 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue.

In the present case, regarding the left eye issue, the AOJ 
(in this case, the RO), on June 17, 2002 and August 7, 2002, 
provide notice to the claimant regarding what information and 
evidence is needed to substantiate this claim, as well as 
what information and evidence must be submitted by the 
claimant, what information and evidence will be obtained by 
VA, and the need for the claimant to submit any evidence in 
his possession that pertains to the claim.  See Pelegrini, 
supra.  With respect to the veteran's claims of entitlement 
to service connection for diabetes mellitus, including based 
on exposure to herbicides, and for amputation of the right 
fifth metatarsal as secondary to diabetes mellitus, in a 
letter dated in June 2002, prior to the initial adjudication 
of these service connection claims, the RO notified the 
veteran and his service representative of what records VA 
would attempt to obtain on behalf of the veteran, what 
records the veteran was expected to provide in support of his 
claims, and the need to describe additional evidence or 
submit it himself.  Id.  Additionally, in June 2003 another 
VCAA notice letter was issued, which also provided the above 
information to the veteran.  

During the course of the appeal a copy of the appealed rating 
decisions, statements of the case, and supplemental 
statements of the case were also provided.  These documents 
provided the veteran and his representative with notice of 
the law and governing regulations, as well as the reasons for 
the determinations made regarding his claims.  By way of 
these documents, they also were specifically informed of the 
cumulative evidence already having been previously provided 
to VA or obtained by VA on the veteran's behalf.  Thus, the 
Board observes that all of the aforementioned correspondences 
informed the veteran of the evidence he was responsible for 
submitting and what evidence VA would obtain in order to 
substantiate his claims.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 
(2002).

Here, the Board finds that in accordance with Pelegrini, 
supra, the RO did not err with respect to the timing of the 
VCAA notice with respect to the claim for an evaluation in 
excess of zero percent for residuals of corneal abrasion to 
the left eye.  Regardless, any perceived defect with respect 
to the timing of any of the VCAA notices in this case is 
harmless error.  The notices issued by the AOJ were provided 
prior to the transfer and certification of the appellant's 
case to the Board in March 2004, and the content of the 
notices fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  After the notices were 
provided, the case was re-adjudicated and supplemental 
statements of the case were provided to the claimant.  The 
claimant has been provided with every opportunity to submit 
evidence and argument in support of his claims and to respond 
to VA notices.  Therefore, to decide the appeal would not be 
prejudicial error to the claimant.

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Sutton v. Brown, 9 Vet. App. 553 (1996); 
Bernard v. Brown, 4 Vet. App. 384 (1993); see also 38 C.F.R. 
§ 20.1102 (harmless error).

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of the 
veteran's service medical records, service personnel records, 
information from the service department, and post-service 
medical records, including VA and private medical records and 
examination reports.  Under the circumstances in this case, 
the veteran has received the notice and assistance 
contemplated by law and adjudication of the claims of 
entitlement to an initial disability rating in excess of zero 
percent for residuals of a corneal abrasion of the left eye 
and entitlement to service connection for diabetes mellitus, 
including based on exposure to herbicides, and for amputation 
of the right fifth metatarsal as secondary to diabetes 
mellitus poses no risk of prejudice to the veteran.  See 
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001) (VCAA does not require remand where VA thoroughly 
discussed factual determinations leading to conclusion and 
evidence of record provides plausible basis for factual 
conclusions, and where development of the evidence was as 
complete as was necessary for a fair adjudication of the 
claims, because the VCAA had not changed the benefit-of-the-
doubt doctrine); Bernard v. Brown, 4 Vet. App. 384 (1993).


Factual Background

Initial Disability Rating For Left Eye Corneal Abrasion

At the time that he filed his claim of entitlement to service 
connection for residuals of a corneal abrasion to the left 
eye in 1997, the veteran contended that he had injured his 
left eye during a period of active duty for training 
(ACDUTRA) in 1995.

A review of a DD Form 1569, "Incident/Complaint Form," 
submitted to the RO by the veteran in July 1998, indicates 
that, on July 22, 1995, the veteran received an eye injury 
while on ACDUTRA.  

A review of the treatment records indicates that the veteran 
was seen on July 22, 1995, complaining of an injury to his 
left eye from a rifle casing, with blurred vision and mild 
burning in his left eye.  Physical examination of the veteran 
revealed that his head and eyes were intact, he read print 
symmetrically, his pupils were equal, round, and reactive to 
light and accommodation, his extra-ocular movement was 
intact, and he had a corneal abrasion in the left eye.  The 
assessment was corneal abrasion.  

On eye examination on July 24, 1995, the veteran's recent 
left eye trauma was noted.  The veteran stated that he had 
been hit in the left eye by an empty M-16 bullet casing.  
Physical examination of the veteran revealed no vision 
changes, no swelling in the eyelids or eyes, his pupils were 
equal, round, and reactive to light and accommodation, and he 
had full extra-ocular movement.  The examiner also noted that 
there was scattered superficial punctate keratitis (or 
corneal inflammation associated with viral conjunctivitis) on 
the left eye.  The assessment was almost resolved corneal 
abrasion secondary to shell of spent bullet.

On follow-up eye examination in September 1995, the veteran 
complained that, since his corneal abrasion had healed, his 
visual acuity had decreased very slightly.  Objective 
examination of the veteran revealed that his pupils were 
equal, round, and reactive to light and accommodation and his 
extra-ocular movement was full bilaterally.  The impression 
was moderate diabetes mellitus retinopathy with moderate 
cotton wool spots.

A review of the veteran's post-service treatment records from 
D.V.F., M.D., for the period of January 1997 to February 1999 
indicates that the veteran was treated by this examiner for 
diabetic retinopathy during this period.  For example, in May 
1997, the veteran complained of decreased visual acuity in 
the left eye.  Physical examination of the veteran revealed 
exudates in the cornea and his vision was 20/30 bilaterally.  
The impression was diabetic retinopathy.  The impression was 
changed to proliferating diabetic retinopathy following eye 
examination in July 1998.  The veteran received panretinal 
coagulation procedures in the left eye in September and 
November 1998.  The pre- and post-operative diagnoses at both 
procedures were diabetic retinopathy of the left eye.  In 
December 1998, the veteran complained of decreased visual 
acuity.  Physical examination of the veteran revealed that 
his visual acuity was 20/25 in the left eye and there was 
some proliferating diabetic retinopathy in the left eye.  The 
impression was diabetic retinopathy.

On VA eye examination in October 1999, the veteran complained 
of an occasional floater in the left eye since his July 1995 
eye injury.  The VA examiner stated that he had reviewed the 
veteran's claims folder.  Physical examination of the veteran 
revealed corrected visual acuity of 20/20 in the left eye; no 
visual field deficit; a full visual field; his pupils were 
equal, round, and reactive to light and accommodation; clear 
corneas bilaterally; no corneal scar on the left eye in the 
area that was involved in the original injury or in any other 
area of the left cornea; and no residual effects of trauma 
that was sustained on the left cornea in 1995.  The examiner 
stated that the veteran's visual difficulty appeared to be 
related to his diabetic retinopathy.  The diagnoses included 
no corneal scarring in the left eye, a clear cornea in the 
left eye, and no residual effects of the corneal abrasion in 
the left eye that had occurred in 1995.

At the veteran's most recent VA eye examination in September 
2003, the VA examiner stated that he had reviewed the 
veteran's claims folder.  Physical examination of the veteran 
revealed that his uncorrected visual acuity in the left eye 
at near was 20/200 and uncorrected at distance was 20/70.  
Corrected visual acuity was 20/25 at near and 20/20 at 
distance.  There was no history of diplopia; no visual field 
deficit; a full visual field; full extra-ocular movement; his 
pupils were equal, round, and reactive to light and 
accommodation; a clear cornea in the left eye; no corneal 
scar in the left eye where it was indicated that he had had a 
corneal abrasion; a faint corneal scar in the central part of 
his left cornea that was away from the area where the veteran 
sustained his left eye trauma in 1995; clear lenses 
bilaterally; evidence of partial panretinal photocoagulation 
treatment; and no retinal thickening or clinically 
significant macular edema bilaterally.  The examiner stated 
that the veteran did not have any visual problems as a result 
of his left eye injury sustained in 1995, as his corneal 
injury had been in the inferior part of his left cornea well 
out of the pupillary space that would affect his vision.  The 
diagnoses were no residual effects of the corneal abrasion 
that was sustained in the left eye and a history of diabetic 
retinopathy with status-post retinal laser treatment 
bilaterally.

In a statement received at the RO in November 2003, the 
veteran disputed the results of his September 2003 VA eye 
examination.  He stated that, although he experienced no pain 
or rest requirements in the left eye, his left eye "was 
still not the same as my right eye" because of his 1995 left 
eye injury.  

Service Connection For Diabetes Mellitus

A review of the veteran's service medical records indicates 
that he reported no pertinent medical history at his 
enlistment physical examination in May 1967.  Clinical 
evaluation of the veteran was entirely within normal limits, 
and he was found qualified for enlistment in to active 
service.

The veteran's in-service treatment records are completely 
silent for any treatment of diabetes mellitus.

At his separation physical examination in March 1971, 
clinical evaluation was within normal limits, and he was 
found qualified for separation from service.  Urinalysis was 
negative for sugar.

A review of the veteran's DD-214 indicates that he was 
awarded the National Defense Service Medal and he had been a 
cook during service.  The veteran also had 3 years and 4 
months of foreign and/or sea service.

A review of the veteran's medical records from his reserve 
service indicates that, on physical examination in February 
1986, the veteran reported no medical history and 
specifically denied any significant internal history.  
Clinical evaluation of the veteran revealed that he was 
within normal limits, and he was found qualified for 
retention in the U.S. Naval Reserve (USNR).  These results 
were unchanged on annual physical examination of the veteran 
in November 1987.  On annual physical examination in October 
1988, the veteran stated that he was in good health and had 
no current health problems.  Clinical evaluation of the 
veteran revealed that he had an elevated urine glucose.  The 
veteran was found qualified for retention in the USNR.  On 
annual physical examination in November 1991, the veteran 
reported no significant medical history and stated that he 
was in good health.  The USNR examiner who conducted this 
examination noted that the veteran had been seen for possible 
diabetes mellitus.  This examiner noted "probable mild 
diabetes mellitus" in his summary of defects and diagnoses, 
but he also noted that this disease was not considered 
disabling.  The veteran was found qualified for retention in 
the USNR.  During his treatment in 1995 for his eye injury, 
he was noted to have a history of diabetes mellitus and that 
he was taking Glyburide.  In November 1995 he was noted to 
have mild diabetic retinopathy.  On annual physical 
examination in April 1996, the veteran reported that he was 
in good health.  Clinical evaluation of the veteran was 
within normal limits, and he was found qualified for 
retention in the USNR.  Fasting glucose tolerance test 
revealed an elevated glucose reading.

A review of the veteran's post-service treatment records from 
F.B.D'A., M.D., for the period of 1996-1997, received at the 
RO in July 1997, reveals that the veteran saw this examiner 
for treatment of diabetes mellitus during this period.

A review of the veteran's VA treatment records for the period 
from April 2001 to April 2002 indicates that the veteran was 
treated during this period for diabetes mellitus.    

In a statement received at the RO in August 2002, the 
veteran's service representative stated that, although the 
veteran did not actually set foot in Vietnam, his diabetes 
mellitus was due to herbicide exposure while serving aboard 
U.S.S. BIDDLE off the waters of Vietnam.

A review of additional treatment records from F.B.D'A. for 
the period of 1997 to 2001, received at the RO in September 
2002, notes the veteran's continuing treatment for diabetes 
mellitus during this period.  

On a VA Form 3101 received at the RO in November 2002, the 
National Personnel Records Center (NPRC) notified VA that the 
veteran had served aboard U.S.S. BIDDLE while it was in the 
official waters of Vietnam from March 4 to 31, 1968, April 15 
to 30, 1968, May 1 to 8, 1968, June 2 to July 15, 1968, and 
July 20-21, 1968.  NPRC also informed VA that the veteran's 
personnel records did not contain enough information to make 
a definitive statement regarding the claimed in-country 
service in Vietnam.


Service Connection For Right Fifth Metatarsal Amputation

Service medical records for active service are negative for 
any complaints or findings of gangrene or amputation of the 
right fifth toe.

In a letter dated in April 1996 from M.S.B., M.D., this 
examiner stated that the veteran had been diagnosed with 
recent-onset diabetes mellitus and had developed tingling in 
both legs.  This examiner also noted that the veteran had 
sustained "a gangrenous change to the right fifth toe which 
[had] required amputation" in January 1995.  Physical 
examination of the veteran in April 1996 revealed that there 
was a well-healed amputation site of the right fifth toe and 
significant callus formation and other pad deformity 
consistent with diabetes mellitus.  The examiner concluded 
that additional studies were needed to rule out associated 
intrinsic arterial disease as a cause of the veteran's leg 
complaints, but there also was "a strong possibility" that 
these problems were associated with diabetic neuropathy.  

The veteran reported the loss of the small toe of his right 
foot (or the right fifth metatarsal) at his annual reserve 
physical examination in April 1996.  The USNR examiner who 
conducted this examination did not comment on the veteran's 
reported medical history, and clinical evaluation of the 
veteran was within normal limits.

A statement from A.B., M.D., received in May 2002 noted that 
the veteran had a history of chronic foot ulcers secondary to 
diabetes, which required surgery.


Analysis

The veteran and his service representative essentially 
contend on appeal that he is entitled to an initial 
disability rating in excess of zero percent for service-
connected residuals of a corneal abrasion to the left eye, 
and that he is entitled to service connection for diabetes 
mellitus, including based on exposure to herbicides, and for 
amputation of the right fifth metatarsal as secondary to 
diabetes mellitus.


Evaluation of Residuals of Corneal Abrasion

With respect to the veteran's claim of entitlement to an 
initial disability rating in excess of zero percent for 
service-connected residuals of a corneal abrasion to the left 
eye, the Board notes that disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2003).  
Separate diagnostic codes identify the various disabilities.  
The governing regulations provide that the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. § 4.7 (2003).  Finally, 
38 C.F.R. § 4.27 provides that hyphenated diagnostic codes 
are used when a rating under one diagnostic code requires use 
of an additional diagnostic code to identify the basis for 
the evaluation assigned.  The additional code is shown after 
a hyphen.  38 C.F.R. § 4.27 (2003).

A request for an increased rating is to be reviewed in light 
of the entire relevant medical history.  See generally 38 
C.F.R. § 4.1 (2003); Payton  v. Derwinski, 1 Vet. App. 282, 
287 (1991).  However, in Fenderson (cited in the 
Introduction), the Court noted an important distinction 
between an appeal involving the veteran's disagreement with 
the initial rating assigned at the time a disability is 
service connected and an appeal involving a denial of an 
increased rating requested by the veteran.  Where entitlement 
to compensation already has been established and an increase 
in the disability rating is at issue, the Court has held that 
it is the present level of disability that is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994); 
see also Powell v. West, 13 Vet. App. 31, 35 (1999) (all 
relevant and adequate medical data of record that falls 
within the scope of the increased rating claim should be 
addressed).  However, where, as here, the question for 
consideration is the propriety of the initial evaluation 
assigned, evaluation of the medical evidence since the grant 
of service connection and consideration of the 
appropriateness of a "staged rating" is required.  See 
Fenderson, 12 Vet. App. at 126.

Here, the veteran's service-connected residuals of a corneal 
abrasion to the left eye are evaluated as zero percent 
disabling (non-compensable) effective July 7, 1997 (the date 
of the veteran's original service connection claim), under 
Diagnostic Code 7805-6009 (2003).  

The Board finds the use of Diagnostic Code 7805 by analogy 
improper, as this code refers to scarring of the skin which 
is not the issue here.  The more appropriate diagnostic code 
is Diagnostic Code 6009 pertaining to eye injuries.  See 
38 C.F.R. § 4.27.  However, the Board finds any error in this 
respect harmless as the correct criteria under Diagnostic 
Code 6009 was utilized by the RO in evaluating this claim. 

Diagnostic Code 6009 provides a series of ratings from 10 to 
100 percent disabling for chronic unhealed eye injuries 
(including uveitis, keratitis, scleritis, iritis, cyclitis, 
choroiditis, retinitis, intra-ocular hemorrhage, and 
detachment of the retina) that are manifested by impairment 
of visual acuity or field vision loss, pain, rest 
requirements, or episodic incapacity, combining an additional 
rating of 10 percent during the continuance of active 
pathology.  See 38 C.F.R. § 4.84a, Diagnostic Code 6009 
(2003).  Diagnostic Code 6009 also provides that a minimum 
rating of 10 percent disabling will be assigned to chronic 
unhealed eye injuries during active pathology.  Id.

Where the minimum schedular evaluation requires residuals and 
the schedule does not provide a noncompensable evaluation, a 
noncompensable evaluation will be assigned when the required 
residuals are not shown.  38 C.F.R. § 4.31.

Taking into account the relevant evidence outlined above, and 
resolving any reasonable doubt in the veteran's favor, the 
Board finds that the evidence does not support an initial 
disability rating in excess of zero percent for residuals of 
a corneal abrasion of the left eye.  There is simply no 
objective medical evidence in the record of this claim that 
the veteran's service-connected corneal abrasion to the left 
eye demonstrated any active pathology or resulted in 
impairment of visual acuity, visual field loss, pain, rest-
requirements, or episodic incapacity such that the veteran is 
entitled to an evaluation in excess of zero percent for this 
disability.  

As noted above, at the veteran's VA eye examination in 
October 1999, the VA examiner found no corneal scarring in 
the left eye or any residuals effects of the left eye corneal 
abrasion that had occurred in 1995.  Moreover, at the 
veteran's most recent VA eye examination in September 2003, 
the VA examiner stated conclusively that the veteran was not 
experiencing any residual effects from the left eye corneal 
abrasion and that the veteran had experienced no visual 
problems as a result of the left eye injury sustained during 
active duty for training in 1995.  This examiner also stated 
that the veteran's corneal injury had occurred in a part of 
the left cornea well away from the area where an injury might 
affect his vision.  

Given the objective medical evidence of record indicating 
that the veteran is not experiencing any active pathology 
from his service-connected residuals of a corneal abrasion to 
the left eye, and given that the veteran's in-service eye 
injury had not resulted in any residual effects on his 
vision, the Board concludes that the veteran is not entitled 
to an initial disability rating in excess of zero percent for 
residuals of a corneal abrasion to the left eye.  See 
38 C.F.R. § 4.84a, Diagnostic Code 6009 (2003).

The Board notes that the veteran's representative requested 
consideration of extraschedular entitlement due to an unusual 
disability picture.  Under 38 C.F.R. 
§ 3.321(b)(1), in an exceptional case where the schedular 
standards are found to be inadequate, the RO is authorized to 
refer the case to the Under Secretary for Benefits or the 
Director, Compensation and Pension Service for assignment of 
an extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for such 
an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked inference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  The 
veteran's representative has conceded that the veteran has 
not been hospitalized or shown interference with employment 
due to his service connected condition.  More importantly, 
the VA examiner has repeatedly stated that the veteran has no 
current residuals from his corneal abrasion.  Thus, in the 
absence of current residuals from his service-connected eye 
injury which markedly interfere with employment or require 
frequent hospitalization, referral under 38 C.F.R. § 3.321 is 
not warranted.  


Service Connection for Diabetes Mellitus and Amputation of 
Right Fifth Metatarsal

Turning to the veteran's claims of entitlement to service 
connection for diabetes mellitus, including based on exposure 
to herbicides, and for amputation of the right fifth 
metatarsal as secondary to diabetes mellitus, the Board notes 
that, under the laws administered by VA, service connection 
may be granted for a disability resulting from disease or 
injury incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 
Supp. 2002); 38 C.F.R. § 3.303 (2003).  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b) 
(2003).  Service connection may be granted on the basis of a 
post-service initial diagnosis of a condition when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2003).  Additionally, service connection will be 
established for all disabilities which are proximately due to 
or the result of a service-connected disease or injury.  The 
secondary condition shall be considered part of the original 
condition.  38 C.F.R. § 3.310 (2003).

Where a veteran served continuously for ninety (90) days or 
more during a period of war, or during peacetime service 
after December 31, 1946, and diabetes mellitus becomes 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§  3.307, 3.309 (2003).  

As to the specific contention that the veteran was exposed to 
herbicides which resulted in the development of diabetes 
mellitus, the Board observes that a veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam between January 1962 and May 1975, shall 
be presumed to have been exposed during such service to a 
herbicide agent, absent affirmative evidence to the contrary 
demonstrating that the veteran was not exposed to any such 
agent during service.  The last date on which such a veteran 
shall be presumed to have been exposed to a herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam between January 1962 and May 1975.  
Service in the Republic of Vietnam includes service in the 
waters offshore if the conditions of service involved duty or 
visitation in the Republic of Vietnam.  See 38 U.S.C.A. 
§ 1116; 38 C.F.R. §§ 3.307(a)(6)(iii), 3.313.  

If a veteran was exposed to a herbicide agent during active 
service, the following diseases shall be service-connected if 
the requirements of 38 U.S.C.A. § 1116 and 38 C.F.R. § 
3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 
38 C.F.R. § 3.307(d) are also satisfied: chloracne or other 
acneform diseases consistent with chloracne, Type 2 diabetes 
mellitus, Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea), and soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  38 U.S.C.A. § 1116; 38 C.F.R. §§ 
3.307, 3.309.  The diseases listed at 38 C.F.R. 
§ 3.309(e) shall have become manifest to a degree of 10 
percent or more at any time after service, except that 
chloracne or other acneform disease consistent with 
chloracne, porphyria cutanea tarda, and acute and subacute 
peripheral neuropathy shall have become manifest to a degree 
of 10 percent or more within one year after the last date on 
which the veteran was exposed to an herbicide agent during 
active service.  38 C.F.R. § 3.307(a)(6)(ii) (2003).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that a 
claimant is not precluded from establishing service 
connection with proof of direct causation.  Combee v. Brown, 
34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. 
App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 
1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998); 
Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  Thus, 
presumptive service connection is not the sole method for 
establishing causation.  Consequently, the Board will address 
whether service connection may be awarded for diabetes 
mellitus on a direct service incurrence basis or on a 
presumptive basis as a chronic condition shown within one 
year following discharge from active service.

Taking into account the relevant evidence outlined above, and 
resolving any reasonable doubt in the veteran's favor, the 
Board finds that the evidence does not support the veteran's 
claims of entitlement to service connection for diabetes 
mellitus, including based on exposure to herbicides.  
Specifically, the Board finds that there is no evidence that 
the veteran served in Vietnam such that he is entitled to 
presumptive service connection for diabetes mellitus as a 
result of in-service herbicide exposure.  
The Board observes that the veteran has maintained 
consistently that he was exposed to Agent Orange while aboard 
U.S.S. BIDDLE off the coast of Vietnam.  However, as noted 
above, NPRC concluded in November 2002 that a review of the 
veteran's service personnel records did not reveal that the 
veteran had, in fact, set foot in country in Vietnam, and 
that there was insufficient information in these records to 
determine whether the veteran's duties as a cook involved any 
duty or visitation in Vietnam itself while he was assigned to 
U.S.S. BIDDLE.  See 38 C.F.R. § 3.307(a)(6)(iii) (2003).  
There also was no evidence from the veteran's DD-214 that he 
was awarded any medals for his claimed Vietnam service.  
Critically, the veteran's service representative conceded in 
an August 2002 statement that, although the veteran "did not 
step foot in Vietnam," his diabetes mellitus was due to 
exposure to herbicides while serving aboard U.S.S. BIDDLE 
"off the shore of Vietnam."  Accordingly, under the law, 
the veteran is not entitled to a presumption of in-service 
exposure to herbicides because there is no evidence that he 
served in Vietnam.

Turning to the veteran's entitlement to service connection 
for diabetes mellitus on a basis other than as due to 
herbicide exposure, the Board notes that the veteran's 
service medical records and the initial post-service medical 
records are silent regarding the presence of diabetes 
mellitus.  The first evidence in the record of elevated 
glucose was in 1988, approximately 17 years after his 
discharge from service.  In 1991 diabetes mellitus was being 
considered as a possible diagnosis.  By 1995, he was carrying 
a diagnosis of diabetes and was being treated with 
medication.  Further, there is no competent medical nexus 
evidence in the record between the veteran's service and the 
eventual onset of diabetes mellitus.  Specifically, none of 
the post-service VA or private examiners who have treated the 
veteran for diabetes mellitus related this disease to the 
veteran's active service or to any incident of service.  
Thus, the evidence of record does not establish that the 
veteran's diabetes mellitus was incurred in service or shown 
within one year thereafter.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113; 38 C.F.R. §§ 3.303, 3.307, 3.309.

With respect to the veteran's claim of entitlement to service 
connection for amputation of the right fifth metatarsal as 
secondary to diabetes mellitus, the Board notes that the 
evidence of record does not indicate - and the veteran does 
not contend - that his right fifth toe amputation was 
incurred in or aggravated by active service.  Specifically, 
his service medical records show no complaints or findings of 
gangrene or amputation of his fifth toe.  Furthermore, there 
is no medical evidence linking his gangrene and subsequent 
amputation of the fifth toe to service.

The veteran maintains that his right fifth toe was amputated 
following service as a result of diabetes mellitus.  The 
evidence demonstrates that the veteran underwent amputation 
of the right fifth toe in January 1995 as a result of 
"sustaining a gangrenous change to the right fifth toe."  
The examiner who discussed the veteran's right fifth toe 
amputation in his April 1996 letter discussed the strong 
possibility that it was related to diabetic neuropathy.  A 
statement by another physician in 2002 noted the veteran had 
a history of chronic foot ulcers due to diabetes.  However, 
because his diabetes mellitus is not service-connected (as 
discussed above), the veteran is precluded as a matter of law 
from entitlement to service connection for amputation of the 
right fifth metatarsal as secondary to diabetes mellitus.  
38 C.F.R. § 3.310.

For the reasons and bases discussed above, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim of entitlement to an initial disability 
rating in excess of zero percent for residuals of a corneal 
abrasion to the left eye and also does not support the claims 
of entitlement to service connection for diabetes mellitus, 
including based on exposure to herbicides, and for amputation 
of the right fifth metatarsal as secondary to diabetes 
mellitus.  As the preponderance of the evidence is against 
the claims, the benefit of the doubt doctrine is not for 
application in the instant case.  See generally Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Thus, the appeal is 
denied.


	(CONTINUED ON NEXT PAGE)





ORDER

1.  Entitlement to an initial disability rating in excess of 
zero percent for residuals of a corneal abrasion of the left 
eye is denied.

2.  Entitlement to service connection for diabetes mellitus, 
including based on exposure to herbicides, is denied.

3.  Entitlement to service connection for amputation of the 
right fifth metatarsal as secondary to diabetes mellitus is 
denied.



	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



